Citation Nr: 0518596	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to March 
1987 and November 1987 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold in the 
right ear of 40 decibels and 45 decibels in the left ear, 
with speech recognition ability of 96 percent in the right 
ear and 96 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in May 2003 and June 2004.  The veteran 
was told of the requirements to successfully establish an 
increased rating, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim, which would include that in his possession, to the 
RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.


Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in 
August 2002 and June 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Factual background

In June 1987, the RO granted the veteran entitlement to 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating for this condition.  In July 
1999, the veteran requested an increased disability rating 
for his service-connected bilateral hearing loss.

The veteran received private medical treatment from Dr. 
J.C.M. in January 2002.  He underwent an audiological 
evaluation; however, this report is not adequate for rating 
purposes.  See 38 C.F.R. § 4.85(a).

In August 2002, the veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
45
45
LEFT
25
40
55
55

Average puretone thresholds were 39 in the right ear and 44 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
in the left ear.  Thresholds were felt to represent true 
organic acuity bilaterally.  

In June 2004, the veteran was afforded another VA 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
50
45
LEFT
25
25
45
55
55

Average puretone thresholds were 40 in the right ear and 45 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
in the left ear.  Thresholds were felt to represent true 
organic acuity bilaterally.  The examiner diagnosed right ear 
mild to moderate sensorineural hearing loss and left ear mild 
to moderately severe sensorineural hearing loss.  

In correspondence of record, the veteran contends that he 
should receive a higher disability rating for his bilateral 
hearing loss as he now wears hearing aids and finds 
understanding conversations at his job and in public places 
very difficult.  


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations described above, 
neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this 
appeal.

The Board appreciates the veteran's contentions regarding the 
impact his hearing loss has on his life.  The Board 
understands he had been told of his need for hearing aids and 
appreciates he has problems hearing conversations at work and 
in crowds.  While the Board sympathizes with the veteran's 
obvious hearing difficulties, the Court has noted that the 
assignment of disability ratings for hearing impairment are 
arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The results of the audiometric testing on VA examination in 
August 2002 did not demonstrate that the veteran's overall 
hearing loss was severe enough to warrant a compensable 
disability rating under the rating schedule.  The reported 39 
decibel average pure tone threshold loss in the right ear and 
the 92 percent correct speech discrimination score in the 
right ear, when entered into Table VI of § 4.85, resulted in 
a hearing impairment with a numeric designation of I in the 
right ear.  The reported 44 decibel average pure tone 
threshold loss in the left ear and the 96 percent correct 
speech discrimination score in the left ear, when entered 
into Table VI of § 4.85, resulted in a hearing impairment 
with a numeric designation of I in the left ear.  When 
applied to Table VII of § 4.85, the numeric designations of I 
in 
the right ear and I in the left ear translate to a 0 percent 
evaluation for the veteran's service-connected hearing loss 
disability.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

Likewise, the results of the audiometric testing on VA 
examination in June 2004 did not demonstrate that the 
veteran's overall hearing loss was severe enough to warrant a 
compensable disability rating.  The reported 40 decibel 
average pure tone threshold loss in the right ear and the 96 
percent correct speech discrimination score in the right ear, 
when entered into Table VI of § 4.85, resulted in a hearing 
impairment with a numeric designation of I in the right ear.  
The reported 45 decibel average pure tone threshold loss in 
the left ear and the 96 percent correct speech discrimination 
score in the left ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of I in the left ear.  When applied to Table VII of § 4.85, 
the numeric designations of I in the right ear and I in the 
left ear translate to a 0 percent evaluation for the 
veteran's service-connected hearing loss disability.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).

Thus, the audiometric test results do not support entitlement 
to an increased evaluation for bilateral hearing impairment.  
Again, the Board is aware that the veteran has been advised 
to wear hearing aids.  However, the evaluations derived from 
the rating schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.85 (2004).  The 
payment of additional compensation based solely upon the fact 
that the veteran requires the use of such devices is 
inconsistent with the purpose of VA compensation.  As noted 
above, in evaluating the veteran's claim, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  Lendenmann, 
supra, 3 Vet. App. at 349.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See VA rating decision, dated November 1999.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
Diagnostic Code 6100, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, there is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required 
hospitalization for his hearing loss.  Hence, he does not 
have an exceptional disability as manifested by frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his hearing loss.  Although the veteran is 
unemployed, recent VA treatment records indicate that he used 
to work in the law enforcement field but lost his job due to 
restrictions resulting from a low back disability.  Thus, the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extraschedular rating for hearing loss.  The disability 
is appropriately rated under the schedular criteria.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


